Citation Nr: 0005565	
Decision Date: 02/10/00    Archive Date: 03/08/00

DOCKET NO.  95-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder to include carbuncles.

3.  Entitlement to service connection for a skin disorder to 
include carbuncles, boils, and lesions claimed as residuals 
of exposure to Agent Orange.

4.  Entitlement to service connection for a bilateral foot 
disorder claimed as residuals of exposure to Agent Orange.

5.  Entitlement to service connection for sinusitis claimed 
as residuals of exposure to Agent Orange.

6.  Entitlement to service connection for an allergic 
disorder claimed as residuals of exposure to Agent Orange.

7.  Entitlement to service connection for a medical disorder 
manifested by numbness and tingling of the hands and feet 
claimed as residuals of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1969 to July 
1972.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1994 rating 
decision.  In July 1997, the Board remanded the issues listed 
on the title page of this decision to the RO for further 
development.  The requested development was accomplished, and 
the case has now been returned to the Board for review on the 
merits.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
unappealed rating decisions in October 1983 and November 
1991.

2.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for PTSD is new, relevant, and directly 
relates to the issue at hand.

3.  Competent evidence showing a nexus between the veteran's 
current diagnosis of PTSD and his active service is of 
record.

4.  Service connection for a skin disorder was denied by the 
RO in an unappealed rating decision in June 1984.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a skin disorder.

6.  The record contains no medical evidence that the veteran 
currently has a skin disorder or any other medical disorder 
that is recognized by VA as etiologically related to exposure 
to herbicide agents used in Vietnam.

7.  The record contains no competent medical evidence that 
the veteran's current skin condition, diagnosed as 
inflammation of the hair follicles, is related to exposure to 
herbicide agents during service in Vietnam.

8.  The record contains no competent medical evidence that 
the veteran's current bilateral foot condition, diagnosed as 
bilateral plantar calluses, is related to exposure to 
herbicide agents during service in Vietnam.

9.  The record contains no competent medical evidence that 
the veteran currently has chronic sinusitis.

10.  The record contains no competent medical evidence that 
the veteran's current rhinitis is related to exposure to 
herbicide agents during service in Vietnam.

11.  The record contains no competent medical evidence that 
the veteran currently has a chronic allergic disorder.

12.  The record contains no competent medical evidence that 
the veteran currently has a medical disorder manifested as 
numbness and tingling of the hands and feet.


CONCLUSIONS OF LAW

1.  The additional documentation received since the November 
1991 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  The veteran has submitted a well grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107 (West 1991).

3.  The June 1984 decision, denying service connection for a 
skin disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The claim of entitlement to service connection for a skin 
disorder, a bilateral foot disorder, sinusitis, an allergic 
disorder, and a disorder manifested by numbness and tingling 
of the hands and feet, claimed as a result of exposure to 
herbicides, is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court), when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (1999).


A.  PTSD

It is noted that the regulation pertaining to service 
connection for PTSD was revised in June 1999.  See 64 Fed. 
Reg. 117 (June 18, 1999).  Prior to that date, entitlement to 
service connection for PTSD required: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

The revised (current) version of 38 C.F.R. § 3.304(f) states:

Service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in- service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to this combat, in absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).

Service connection for PTSD was initially denied by the RO in 
October 1983.  Evidence of record at that time included the 
veteran's service medical records, service personnel records 
and post-service VA and private medical records showing 
treatment primarily for alcohol abuse and dependence.  The RO 
denied the veteran's claim on the basis that there was no 
medical evidence that the veteran currently had PTSD.  The 
veteran did not appeal and the decision became final.

Service connection for PTSD was again denied in November 
1991.  The veteran did not appeal the decision and it became 
final.  In that rating decision, the RO noted that while 
there was a February 1991 medical diagnosis of PTSD, there 
were also various other diagnoses of record.  In addition, 
the RO noted that the recent diagnosis of PTSD was not based 
on a substantiated in-service stressor.  In essence, service 
connection was denied because there was an absence of a clear 
diagnosis of PTSD and credible supporting evidence that the 
claimed in-service stressor actually occurred.

Pertinent evidence submitted since the November 1991 rating 
decision includes additional service personnel records 
indicating that the veteran did experience combat while in 
Vietnam; as well as additional reports of VA examinations 
showing a diagnosis of PTSD due to his Vietnam experiences.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a). New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1998).  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Board finds that the additional evidence 
submitted must be considered to fairly decide the claim.  In 
this case, the current diagnosis of PTSD alone would suffice 
to meet the definition of new and material evidence and 
requires that the claim be reopened.  38 U.S.C.A. § 5108 
(West 1991).

Subsequent to the reopening of the claim and review of the 
evidence, the Board further finds that the veteran's claim 
for service connection for PTSD is well grounded.  There is 
competent evidence of current disability; i.e., the veteran 
has a current diagnosis of PTSD.  Furthermore, there is 
evidence of in-service stressors; i.e., the veteran's 
consistent descriptions as well as the documentation showing 
that in March 1971, he and 8 other members of the 116th 
Aviation Company, 14th Aviation Battalion, 23d Infantry 
Division, were awarded the Army Commendation Medal "[f]or 
meritorious service in connection with military operations 
against a hostile force".  Finally, there is competent 
medical evidence of a link between the veteran's alleged 
stressors and his current diagnosis of PTSD; i.e., the report 
of VA examination conducted in February 1999.  

Accordingly, the claim for service connection for PTSD is 
reopened, and found to be wellgrounded.  38 U.S.C.A. § 5107 
(West 1991).  Thus, the case will be remanded to the RO for 
further development and adjudication on the merits.

B.  Skin disorder (other than as a residual to Agent Orange 
exposure)

In June 1984, the RO denied service connection for a skin 
disorder based upon a finding of no current disability.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in June 1984.  In January 1985, the 
veteran submitted a notice of disagreement with the denial of 
service connection.  In February 1985, the RO issued a 
statement of the case to the veteran and his accredited 
representative; the veteran failed to perfect a substantial 
appeal.  Thus, the June 1984 decision is final and the 
veteran must submit "new and material" evidence in order to 
reopen his claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

The evidence considered by the RO in formulating its June 
1984 decision may be briefly summarized.  The veteran's 
service medical records contain no evidence of complaints or 
findings relative to a skin disorder.  On VA examination of 
June 1972 the veteran was found to have no skin 
abnormalities.  Post-service medical treatment records dated 
between 1975 and 1983 were also negative for evidence of any 
chronic skin disorder.  Written statements of the veteran 
alleged a chronic skin condition since his discharge from 
service.

The evidence submitted since the RO's June 1984 rating 
decision includes copies of the veteran's service personnel 
records which although "new" are not "material" in that 
they contain no reference to any skin disorder or disability.  
Thus, this evidence is not new and material for the purpose 
of reopening the veteran's claim.

Additional evidence added to the record includes medical 
records and letter dated November 1990 from Dr. Michael 
Foley, a private physician, which indicated he had treated 
the veteran for "skin infection".  A letter from Dr. Foley, 
dated August 1999, indicated treatment for psoriasis as well 
as ascites, history of elevated ammonia level, anxiety, PTSD 
and headaches.  Also of record, are reports of VA skin 
examinations conducted in November 1993 and February 1999.  
In November 1993, the veteran reported a history of recurrent 
"carbuncles" since 1973.  In November 1993, the examiner 
found no active dermatosis or carbuncle.  There were numerous 
scars from previous incision and drainage procedures located 
at the buttocks area and right infrascapular area.  In 
February 1999, the examiner noted a history of "boils and 
carbuncles" since approximately 1976.  The examiner noted 
that the service medical records had been reviewed and 
indicated the veteran's skin was normal.  Physical 
examination revealed evidence of previous infections of a 
follicular type scattered over the gluteal area and on the 
anterior thighs.  The diagnosis was inflammation of hair 
follicles.  

Additional evidence was also received from the Social 
Security Administration (SSA) in February 1998, which 
consisted of copies of administrative records indicating 
award of SSA disability benefits based on a primary diagnosis 
of dysthymia and secondary diagnoses of PTSD and alcohol 
abuse.  The clinical records on which this SSA decision was 
based were also provided.  These consisted of copies of 
private and VA medical treatment records.  It was noted in 
1989 and 1990 that the veteran received treatment for foot 
calluses; however these records contained no evidence of a 
chronic skin disease or disorder.  

The Board finds that none of the additional medical records, 
either VA or private, show a current chronic skin disorder 
that is related to the veteran's prior active service.  Thus, 
the Board concludes that this additional medical evidence is 
not "new and material" for purposes of reopening the 
veteran's claim for service connection for a skin disorder.  
None of the evidence submitted since the June 1984 denial is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It merely reiterates 
information that was already of record at the time of the 
most recent denial.

The Board further finds that the veteran's written 
submissions are all cumulative of that which was before the 
RO at the time of the June 1984 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  To the extent that the 
veteran contends that he has a chronic skin disorder related 
to his period of active service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and are not material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991).

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  While the veteran is certainly capable 
of providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).

At the time of the June 1984 rating decision, there was no 
medical evidence of a current disability linked to service.  
The evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder.


II.  Service connection based on exposure to Agent Orange

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
skin disorder, bilateral foot disorder, sinusitis, an 
allergic disorder, and a disorder manifested by numbness and 
tingling of the hands and feet, are not well grounded.  
Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claims because they are not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in April 
1994, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render 
these claims well-grounded.

The veteran alleges that he currently suffers from a 
bilateral foot disorder, a skin disorder, sinusitis, an 
allergic disorder, and numbness and tingling of the hands and 
feet as residuals of exposure to Agent Orange in service 
while stationed in Vietnam.

VA regulations provide that a veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, and soft-tissue sarcomas. 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).

The veteran had active military service which included 
service in the Republic of Vietnam during the period from 
January 1962 to May 1975.  However, he has not presented 
evidence that he has a diagnosis of any of the aforementioned 
diseases or disorders associated with exposure to herbicides.  
There is no record of complaints of, or treatment for, or 
symptomatology consistent with these diseases during or after 
his active service.  Furthermore, the Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicide exposure in Vietnam is not 
warranted for certain conditions, specifically including 
leukemia, or for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Nonetheless, the veteran may still prevail in his claims if 
he can present competent medical evidence showing a nexus 
between herbicide exposure during service and his development 
of the claimed disorders.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  I conclude, however, that the veteran has 
not presented a well-grounded claim for service connection 
for a skin disorder, a bilateral foot disorder, sinusitis, 
allergic disorder, or a medical disorder manifested by 
numbness and tingling of the hands and feet.  First, the 
record contain no medical evidence that he had any of these 
disorders during his active service.  

Second, the record contains no medical evidence that any of 
the veteran's claimed disabilities is related to herbicide 
exposure during active service.  In this regard, the Board 
notes that the veteran's only current diagnosed skin disorder 
is infections of the hair follicles which the VA examiner in 
February 1999, specifically found not to be related to the 
veteran's prior active service, to include exposure to agent 
orange.  As to the claim for a bilateral foot disorder, both 
private and VA treatment records show diagnosis of bilateral 
plantar calluses which again has been specifically determined 
not to be related to the veteran's prior service.  See report 
of VA foot examination dated February 1999.  With regard to 
the claimed sinusitis, the Board notes that the veteran's 
does not have a current diagnosis for this disability.  VA 
examination in February 1999, revealed no objective evidence 
of sinusitis and x-rays of sinuses were clear; the final 
diagnosis was rhinitis.  Furthermore, the VA examiner in a 
May 1999 addendum to his report, opined that the veteran's 
rhinitis was definitely not related to his prior service or 
exposure to agent orange.  Thus, the Board concludes that 
each of these claims is not well grounded.  

With regard to the claimed allergic disorder, review of the 
evidence of record failed to reveal any competent medical 
evidence of a current diagnosis for such a disorder.  
Therefore, the veteran's claim fails to satisfy even the 
first element of a well-grounded claim.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Likewise, with regard to the claim for a medical disorder 
manifested by numbness and tingling of the feet, the Board 
finds no competent evidence of current disability.  The 
veteran was afforded a VA neurological examination, to 
include electrodiagnostic studies, in February 1999.  
Although the veteran expressed subjective complaint of 
numbness and tingling in his hands and feet, the examiner 
found no objective clinical evidence of such symptoms.  The 
neurological examination was normal.  Furthermore, the 
electrodiagnostic studies were normal.  The VA neurological 
examiner concluded that there was "no evidence of peripheral 
neuropathy".  Thus, the Board finds that the veteran has 
failed to submit competent medical evidence of a current 
disability; consequently the claim is not well-grounded.

The veteran's own assertions that he has a skin disorder, 
bilateral foot disorder, sinusitis, allergic disorder, and a 
disability manifested by numbness and tingling of the hands 
and feet, and that such disorders are related to exposure to 
Agent Orange in Vietnam, are afforded no probative weight.  
See Espiritu, supra.

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his claimed herbicide 
exposure and the development of the claimed disorders, the 
Board concludes that the claims for service connection for a 
skin disorder, a bilateral foot disorder, sinusitis, an 
allergic disorder, and a disability manifested by numbness 
and tingling of the hands and feet, claimed as secondary to 
exposure to Agent Orange, are not well grounded.


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.

New and material evidence has not been presented to reopen a 
claim for service connection for a skin disorder.  The 
benefits sought on appeal regarding this claim remain denied.

Service connection for a skin disorder, bilateral foot 
disorder, sinusitis, allergic disorder, and a disorder 
manifested by numbness and tingling of the hands and feet, as 
residuals of exposure to Agent Orange, is denied.



REMAND

In light of the Board's decision above which reopened the 
veteran's claim for service connection for PTSD, and found it 
to be well grounded, this issue must be remanded to the RO 
for further development and adjudication on the merits.  This 
requires an analysis of all the evidence of record as if the 
case were being reviewed as to this issue for the first time.  
Since such an analysis has not yet been conducted by the 
regional office, the case is REMANDED so that the veteran's 
claim may be fully considered in light of all the evidence.  
Any evidentiary development deemed necessary should be 
accomplished.  If the benefit sought continues to remain 
denied, the claims folder should be returned to the Board for 
further consideration.  This is to be done after compliance 
with prescribed procedures for the processing of appeal, 
including the issuance of a supplemental statement of the 
case, which should include any additional laws and 
regulations considered pertinent, with opportunity for the 
veteran and his representative to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

